_
                        c   ,,’   \
             ,.
                       .
                  .~._,_                                                             ‘i
    I   --




                                      OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                                                             AUSTIN
              Itt 8dditim        b    the iaow      hitrot8aPo
8tatod    m       8tatethat     Oh0    Duaaret.10i&ndnee
r u a u4 lr t1 ti.d
                 b yt;b Daworet10                     uolmBitto0.
It&t~o,opln’ot~           his   auzm mhodd       be   printedon
             .

              St    is   our opinion     nlrthor,      thet   the